Citation Nr: 0802993	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a grant of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2004, the veteran filed a notice of disagreement 
(NOD) with the award of an initial rating of 30 percent 
disabling for service-connected PTSD and denial of service 
connection for a skin condition.  The RO issued a statement 
of the case (SOC) in August 2005, which reflected the RO's 
continued initial rating of 30 percent disabling for service-
connected PTSD and the denial of service connection for a 
skin condition.  Thereafter, the veteran filed a substantive 
appeal in August 2005 only as to the claim of entitlement to 
a higher initial rating for service-connected PTSD.  As such, 
the veteran has not filed a substantive appeal on the issue 
of service connection for a skin condition.  See 38 C.F.R. § 
20.202 (2007).  Accordingly, that issue no longer remains in 
appellate status and no further consideration is required.

The veteran's case was certified on appeal to the Board in 
July 2007.  He submitted additional medical and lay evidence 
directly to the Board that was received in December 2007.  
The evidence pertained to the veteran's PTSD disability.  The 
submission was accompanied by a statement from the veteran 
expressing his desire to waive consideration by the Agency of 
Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) 
(2007).  However, as the issue for the PTSD is being 
remanded, the AOJ will have an opportunity to consider the 
evidence in the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran currently receives medical care through the VA 
Medical Center in Mountain Home, Tennessee.  VA treatment 
records have been associated with the claims folder dated 
from September 2001 to October 2002, April 2003 to October 
2003, January 2004 to February 2004, and September 2004 to 
August 2005.  However, a record dated August 2005 and the 
veteran's statements indicate that there are additional VA 
medical treatment records pertinent to the claims that the RO 
should attempt to obtain.  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Moreover, VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2007).  Accordingly, the RO should request VA 
medical/psychiatric records from the Mountain Home, 
Tennessee, facility pertaining to the veteran that are dated 
from October 2002 to April 2003, October 2003 to January 
2004, February 2004 to September 2004, and August 2005 to the 
present and associate them with the claims folder.

In addition, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  In a December 2006 statement, the veteran indicated 
that his PTSD symptoms had worsened since the last VA 
examination in September 2005.  In this regard, the Board 
observes that he indicated that his desire to isolate himself 
is becoming extreme and that he was having difficulty 
functioning in any kind of public setting.  As such, the 
Board has no discretion and must remand this matter to afford 
the veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In a September 2004 statement, the veteran raised the issue 
of entitlement to compensation for total disability rating 
based on individual unemployability and alcohol abuse claimed 
as secondary to his service-connected PTSD.  Subsequently, 
the RO sent the veteran a letter requesting more information 
regarding the veteran's claim for TDIU.  The veteran did not 
respond to this request for information, however, the Board 
must address all inferred issues that are reasonably raised 
in the record.  A review of the record reveals that the issue 
of TDIU was never adjudicated by the RO.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider total disability based on individual 
unemployability); see also VAOPGCPRPEC 12-2001.  Remand is 
thus warranted.  See VAOPGCPREC 6-96 (because the Board would 
have jurisdiction over the question of entitlement to an 
extraschedular rating or a TDIU rating for a particular 
disability or disabilities raised in connection with a claim 
for an increased rating for such disability or disabilities, 
the proper method of returning the case to the RO for any 
required further action would be by remand rather than 
referral).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since the issue on appeal requires remand, 
notice that meets the requirements of Dingess/Hartman should 
be provided.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran notice in 
accordance with 38 C.F.R. § 3.159 with 
regard to the claim for TDIU.  Said 
notice must include provision to the 
veteran of the appropriate TDIU claim 
form.

2.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for the issue on appeal.

3.  The RO should obtain VA 
medical/psychiatric treatment records 
from the Mountain Home, Tennessee VA 
medical facility that are dated from 
October 2002 to April 2003, October 2003 
to January 2004, February 2004 to 
September 2004, and August 2005 to the 
present.  All information obtained should 
be made part of the claims folder.

4.  After associating the above VA 
records with the claims folder, schedule 
the veteran for a VA psychiatric 
examination to determine the extent and 
severity of his psychiatric disability.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted.  The examiner should 
identify the nature, frequency and 
severity of all manifestations and 
symptoms related to the veteran's 
service-connected disability.  The 
examiner should dissociate any symptoms 
not related to the veteran's service-
connected disability.  If this is not 
possible, the examiner should so state in 
the examination report.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's alcohol abuse is proximately 
due to or permanently aggravated by the 
veteran's service-connected disability.  
The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service- connected 
disability, to include whether it renders 
the veteran incapable of obtaining and 
maintaining substantially gainful 
employment taking into consideration the 
veteran's education and past occupational 
experience.  In addition, the examiner 
should provide a Global Assessment of 
Functioning (GAF) score and explain its 
significance.

5.  After completion of the above and any 
additional development deemed necessary, 
adjudicate the issues on appeal, 
including the issue of entitlement to a 
grant of TDIU.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


